Citation Nr: 1812509	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  12-34 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to June 25, 2013, and in excess of 70 percent from June 25, 2013.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to January 28, 2010, to include on an extraschedular basis.

3.  Entitlement to a TDIU from January 28, 2010 to June 24, 2013. 


ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1984 to May 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The August 2010 rating decision granted service connection for PTSD and assigned a 50 percent rating effective January 28, 2010.  The Veteran's rating for PTSD was temporarily increased to 100 percent due to a hospitalization of over 21 days from March 31, 2011 to May 31, 2011.  The Veteran's 50 percent rating resumed effective from June 1, 2011.  See August 2011 rating decision.  The rating decision in January 2016 assigned the Veteran a 70 percent rating for PTSD effective June 25, 2013.  The Veteran was also assigned a TDIU rating effective June 25, 2013.

Accordingly, the issue of a rating in excess of 50 percent for PTSD prior to June 25, 2013 and in excess of 70 percent from June 25, 2013, and the issue of entitlement to a TDIU rating prior to June 25, 2013, remains for consideration.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (reflecting that a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).  The Board notes that the Veteran first met the schedular requirements for a TDIU rating beginning January 28, 2010.

The Board remanded the Veteran's appeal in May 2014 and June 2016 for further development.

The issues of entitlement to a higher initial disability rating for PTSD and a TDIU rating from January 28, 2010 to June 24, 2013, are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




FINDING OF FACT

Prior to January 28, 2010, the manifestations of the Veteran's service-connected disabilities did not prevent him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to an extraschedular TDIU rating prior to January 28, 2010, are not satisfied.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The June 2016 remand directives included instructions to determine whether the Veteran was entitled to a TDIU rating prior to June 25, 2013.  The RO was directed to refer the question of whether the Veteran may be awarded a TDIU rating on an extraschedular basis prior to June 25, 2013 to the Director, Compensation Services under 38 C.F.R. § 4.16(b) for time periods when the Veteran did not meet the schedular requirements for a TDIU rating.  The administrative review that occurred covers the time period from July 2008 to January 2010, when the Veteran first met the schedular requirements for a TDIU rating.

An extraschedular rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. § 4.16(b).  To prevail, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is insufficient.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In the present case, the Board determined in its June 2016 remand, that referral of the Veteran's claim for extraschedular consideration was warranted, and the appeal was remanded by the Board for such an action.  The Veteran's claim was forwarded to the Director of the Compensation and Pension Service in June 2017 for consideration of an extraschedular evaluation.  In an August 2017 memorandum, the Director determined an extraschedular rating was not warranted from July 2008 to January 2010.  Upon review, the Board concludes that the preponderance of the evidence supports the Director's conclusion, and an extraschedular TDIU rating is denied.

The Director found that the Veteran stated he left work as a line mechanic in March 2008.  The Veteran advised that his PTSD impacted his work since 2006, eroding his ability to function in a work environment successfully.  The Board notes the Veteran was not service connected for PTSD until January 2011.  The Director stated that there are no employment records contained in the Veteran's claims file.

The Director highlighted the Veteran's 2009 VA examination for his lumbar spine disability that found his disability moderately hindered his usual occupation as a mechanic.  The Director noted that the examiner found normal posture, gait within normal limits, and no assistance with ambulation was required.  There was no evidence of radiating pain on movement and muscle spasm was absent.  Tenderness was noted on examination and there was positive straight leg raise test.  The spine was symmetrical and not ankylosed.  Sensory deficits were noted in the left anterior lower leg and foot.  There were no incapacitating episodes and no motor weakness.

The Director found that the VA examination for an increased rating for the Veteran's lumbar spine disability in December 2011 showed the Veteran would be prevented from regular attendance and functioning in physical and sedentary employment.  The examiner stated the Veteran was taking Vicodin and he could not sit or stand for very long.  However, at the Veteran's November 2014 VA lumbar spine examination, the Veteran was found able to perform sedentary work.  The Director found the July 2009 VA examination to be the most probative evidence for determining the functional impact of the Veteran's spine disability.

The Director concluded that the evidence weighed against an extraschedular TDIU rating for the relevant time period.  The Director found no evidence of hospitalizations, emergency room visits, or frequent treatment for his service connected conditions for the relevant time period.  The Director concluded that the Veteran attributed his inability to work to his PTSD, which was not a service-connected disability during the relevant time period.

The Director's extraschedular decision is one of fact, and is reviewable by the Board on a de novo basis; it may serve to inform the Board's review, but it is not evidence.  Kuppamala v. McDonald, 27 Vet. App. 447, 456-58 (2015); see Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) ("[A]lthough the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal.").  In Kuppamala, the United States Court of Appeals for Veterans Claims (Court) stated that the Board has the requisite experience to assign extraschedular ratings, as it considers the average impairment in earning capacity in every decision involving the rating schedule, and in many instances, such as when rating a disability by analogy or conducting an analysis of a psychiatric disability under certain diagnostic codes, the Board goes beyond mere mechanical application of the rating schedule.  Kuppamala, 27 Vet. App. at 457.  The Board may assign an extraschedular rating when appropriate, and is only precluded from assigning an extraschedular rating "in the first instance."  Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  With respect to the term "in the first instance," the Court has clarified that the Board may assign extraschedular ratings when reviewing either a grant or a denial of an extraschedular rating by the Director.  Kuppamala, 27 Vet. App. at 456.

In evaluating entitlement to a TDIU, the central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

The Veteran indicated that he has not worked since March 2008; he reported work experience as a line mechanic and in a warehouse.  See Veteran's September 2010 Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  The Veteran also reported that he had completed high school.  Id.  He reported that his PTSD began bothering him enough to impact his work about 2006, and that his PTSD symptoms eroded his ability to function in an employment arena successfully since then.  Id. 

For the period prior to January 28, 2010, the Veteran was service connected for degenerative joint disease and degenerative disc disease of the lumbar spine, rated 20 percent; and sensory dysfunction, sciatic nerve, left leg, assigned a 20 percent rating from July 2, 2009.  His combined disability evaluation for the period in question was 20 percent from November 2, 2003, and 40 percent from July 2, 2009.  

In September 2010, the Veteran stated that he was unable to work due to his PTSD, lumbar spine, and sciatica.  The Veteran's July 2009 VA lumbar spine examination found the Veteran's disability moderately hindered his usual occupation as a mechanic.  During this examination the Veteran's functional limitations were thoroughly discussed in the opinion as noted above.  While the examiner found the Veteran unable to maintain regular attendance and function at both physical and sedentary employment at a December 2011 VA examination for a lumbar spine disability, the Veteran reported that he resigned from his last job in 2007 as a "warehouseman" due to legal trouble.  The Veteran reported that he left other jobs because of symptoms attributed to depression and back pain.  In a November 2014 VA lumbar spine examination, the examiner found the Veteran limited to sedentary work.  At that time, the Veteran reported that he was able to walk one to two blocks at a time and lift more than approximately 20 pounds.

Additionally, in a November 2014 VA examination for PTSD, the Veteran reported that he left the last job he held due to depression and low motivation.  The Veteran also stated that he typically had jobs for a few months before leaving due to depression, anxiety, and low energy.  The examiner noted the Veteran was hospitalized three times in 2006 for intensive suicidal thoughts and anger, and two other times for depression and suicidal thoughts.  The examiner found the Veteran to have occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, and thinking and/or mood.  In a May 2010 VA general psychiatric evaluation, the Veteran explained that he left his last job because of intrusive thoughts and pressure from his supervisor.  The Veteran explained that he also left a job working in a warehouse in 2008 because of depression and unhappiness with low wages.  The Veteran stated that he had not looked for work because he felt that he could not maintain employment.

Reviewing the Director's decision de novo, the Board finds that an extraschedular evaluation prior to January 28, 2010 is not warranted, as the rating criteria contemplate and adequately describe the severity and symptoms of the Veteran's disabilities for this time period.  Again, the Board notes that the Veteran was not service-connected for PTSD until January 28, 2010.  While the Veteran's treatment records show chronic back pain, these records do not indicate frequent and extensive episodes of treatment, therapy, or emergency intervention that might characterize a more unusual or exceptional lumbar spine disability.  Further, the most probative medical evidence, the July 2009 VA lumbar spine examination, concluded that the Veteran's disability only moderately hindered his usual occupation as a mechanic after comprehensively discussing the Veteran's functional limitations.  The record demonstrates that the Veteran reported that he primarily left work due mental health issues for which he was not service-connected at the time or other non-medical reasons, but not due to service-connected lumbar spine disabilities.  In sum, this case does not present indicia of an exceptional or unusual disability picture for the time period before January 28, 2010.

For these reasons, the Board finds that an extraschedular TDIU rating prior to January 28, 2010 is not warranted.  Because the preponderance of the evidence is against the award of an extraschedular rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities on an extraschedular basis prior to January 28, 2010, is denied.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Board remanded the Veteran's claims in June 2016, in part, to obtain a medical opinion to determine whether the Veteran's diagnosed alcohol use disorder was caused or aggravated by his service-connected PTSD.  The RO undertook the requested additional development of the claim, and scheduled the Veteran for a VA examination concerning this issue.  See 38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159(c)(4) (2017).

A QTC Medical Services Invoice reflects that the Veteran was a "COMPLETE NO SHOW" for the examination that appears to have been scheduled for January 24, 2017.  The RO determined that the Veteran failed to appear for the scheduled examination on two occasions without good cause.  The RO found that there was clear confirmation he received the examination notifications because the Veteran submitted a VA Form 21-4140 (Employment Questionnaire) from the address where examination notifications were sent.  A medical opinion was obtained without an in-person examination of the Veteran.  The examination report noted that attempts were made to schedule the Veteran for an in-person examination, but he did not attend.  The examiner found that the Veteran's "alcohol dependency" was not caused or aggravated by his service-connected PTSD.  Part of the rationale for that finding was that the Veteran failed to attend the examination.

The RO consequently readjudicated the claim based on the existing evidence of record, and in a June 2017 Supplemental Statement of the Case (SSOC), continued to deny a higher rating for the Veteran's PTSD.  The SSOC specifically noted the Veteran's failure to appear for the scheduled examination.

However, the record does not contain any letter or other document reflecting that the Veteran was properly notified of the date, time, and location of the scheduled examination.  Rather, in September 2016 and December 2016, the RO sent the Veteran letters to the current address of record notifying him that arrangements were being made for his PTSD examination, and that he would be informed by the private facility conducting the examination of the date, time, and location of the future examination.

The record contains a report from November 2016 that attempts to verify the Veteran's address were unsuccessful and that examination notification letters were returned marked "MOVED."  The RO was unable to reach the Veteran via telephone contact.  The record appears to show the RO then searched and located a new address for the Veteran.  After the December 2016 letter to the Veteran, no further communication concerning the VA examination was provided to him.  However, the Veteran apparently did receive and respond to other subsequent VA notices that were sent to the last address of record without mention of the scheduled examinations.  It is possible that the Veteran did not receive the specific examination notices particularly in light of the fact that his address changed within the space of a few months.  Thus, in light of the absence of verification that the Veteran received proper notice of his VA examination and the reliance of his absence in formulating a decision in this matter, another examination must be scheduled and the Veteran must be provided with the required notice.

In Mittleider v. West, 11 Vet. App. 181, 182 (1998), the U.S. Court of Appeals for Veterans Claims (Court) held that, when a claimant has both service-connected and non-service-connected disabilities, the Board must attempt to discern the effects of each disability, and where such distinction is not possible, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disability.  To aid in this determination, to the extent possible, the examiner should distinguish the Veteran's psychiatric disorders, particularly differentiating symptoms associated with PTSD and alcohol use disorder.

The June 2016 remand directives included instruction to determine whether the Veteran was entitled to a TDIU rating prior to June 25, 2013.  The RO denied the Veteran's claim, in part, because he did not attend the scheduled VA examination.  A decision on the Veteran's entitlement to a TDIU from January 28, 2010 to June 24, 2013, is deferred pending resolution of the increased rating issue. 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, dated since June 2016.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the relationship between the Veteran's diagnosed alcohol use disorder and his service-connected PTSD.  A copy of all notices sent to the Veteran regarding scheduling of this VA examination should be associated with the claims file.  If such notice is not available, information should be associated with the record that the examination request was sent to the most recent address of record.  The Veteran's entire claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.

(a)  After eliciting a full history from the Veteran, conducting a complete review of the claims file, performing an examination of the Veteran, and completing any clinically indicated diagnostic testing, the examiner should diagnose and describe in detail all current psychiatric disorders found to be present, including alcohol use disorder.

(b)  If the examiner finds a diagnosis of alcohol use disorder for the Veteran, the examiner must provide an opinion as to whether the Veteran's diagnosed alcohol use disorder is at least as likely as not (50 percent probability or greater) that such disorder was either (i) caused by, or (ii) aggravated by, the Veteran's service-connected PTSD.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

(c)  To the extent possible, the examiner should distinguish the Veteran's psychiatric disorders, particularly differentiating symptoms associated with PTSD and alcohol use disorder.  If such distinction cannot be made, please indicate the reasons why this is the case.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  The Veteran is hereby advised that failure to report for these medical examinations, without good cause, may have adverse consequences on these pending claims as it would require deciding them based on the existing evidence of record.  38 C.F.R. § 3.655 (2017).

4.  Next, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report(s) to ensure that they are responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, after completing the above actions and any other development that may be warranted, readjudicate the claims on appeal based on the additional evidence of record.  If any of the benefits remain denied, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


